Name: 78/134/EEC: Commission Decision of 11 January 1978 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  Europe;  economic policy
 Date Published: 1978-02-14

 Avis juridique important|31978D013478/134/EEC: Commission Decision of 11 January 1978 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 043 , 14/02/1978 P. 0015 - 0015COMMISSION DECISION of 11 January 1978 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) (78/134/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Whereas on 3 November 1977 the Government of the Kingdom of Denmark fowarded, pursuant to Article 17 (4) of Directive 72/159/EEC: - Ministry of Agriculture Order No 512 of 28 September 1977 amending the order concerning incentives for farm modernization, - Ministry of Agriculture Order No 511 of 28 September 1977 amending the order concerning aids to encourage the keeping of accounts on farms; Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the abovementioned provisions, the existing provisions in the Kingdom of Denmark for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community towards the common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Ministry of Agriculture Orders No 511 and No 512 of 28 September 1977, the provisions for the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC, as set out in Commission Decision 75/316/EEC of 30 April 1975, continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 11 January 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19.